Citation Nr: 0503134	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-28 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Competency to handle disbursement of funds.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 until 
November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 2002 and December 2003 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas.

The issues of entitlement to service connection for a 
psychiatric disability, other than PTSD, and entitlement to 
service connection for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2002 VA examination found that, primarily due to 
his alcohol 
dependence, the veteran lacked the mental capacity to manage 
his own affairs.    

2.  An unappealed RO determination in May 1995 held that new 
and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disability, other than PTSD.

3.  Evidence submitted since the May 1995 rating decision was 
not previously before agency decision-makers and relates to a 
previously unestablished fact necessary to substantiate the 
claim.  




CONCLUSIONS OF LAW

1.  The veteran is not competent to handle the disbursement 
of VA funds.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.353(a) 
(2004).  

2.  The May 1995 rating decision which held that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a psychiatric 
disability, other than PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, other than PTSD.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107(b), 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.160(d), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in April 2002, June 2002, October 2002 and 
July 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claims.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103,  and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  

In the present case, appropriate notice was provided to the 
veteran in advance of the unfavorable October 2002 and 
December 2003 decisions.  As such, there is no timing 
deficiency under Pelegrini II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, statements written by the veteran are of 
record.  

The Board notes that, during the course of this appeal, the 
veteran has identified several facilities at which he 
received treatment.  One such facility was Alton Mental 
Health Center, where the veteran claimed to have been treated 
in 1974.  The RO appropriately contacted that facility in 
September 2002.  In a response dated later that month, 
officials at Alton Mental Health Center indicated that they 
had no records pertaining to the veteran.  The results of 
this search were made known to the veteran in a statement of 
the case issued in July 2003.  Records from the remainder of 
the facilities identified by the veteran (Jefferson Barracks, 
Philadelphia Naval Hospital and VA treatment reports) are 
associated with the claims file.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Competency

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to mange his 
or her own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a) (2004).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to mange his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2004).

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  
  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).   As the veteran filed 
his claim to reopen in October 2001, the revised version of 
the law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2004).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

I.  Competency to handle disbursement of funds

Factual background

At a VA examination conducted in July 2002, it was determined 
that the veteran had difficulty with lapses in reality 
testing.  He was bothered by auditory hallucinations and also 
likely had short-term memory loss.  Additionally, he had poor 
impulse control with regard to his alcohol dependence.  He 
indicated that, in the past 5 years, the longest he was able 
to remain sober was 3 months.  Overall, the VA examiner 
concluded that, due to the veteran's longstanding alcohol 
dependence, additional difficulties with drugs and problems 
with thinking, he was not capable of managing his benefit 
payments.

A July 2003 VA inpatient treatment report indicated that the 
veteran had stopped taking his psychiatric medications and 
had relapsed onto crack cocaine.  He had also been drinking 
actively prior to his admission.  

In a December 2003 rating decision, the veteran was deemed 
incompetent to handle disbursement of his benefit payments.  
That rating action relied on the findings of the VA 
examination rendered in July 2002.

The veteran disagreed with the determination as to his 
competency, and submitted a notice of disagreement in 
December 2003.  A statement of the case was issued later that 
month and the appeal was perfected in March 2004.

Analysis

The Board has reviewed the evidence of record and concludes 
that the veteran is not competent to handle the disbursement 
of VA benefits.  In so finding, the Board acknowledges the 
presumption in favor of competency.  See 38 C.F.R. § 
3.353(d).  Here, however, there is a VA opinion finding 
incompetency.  As such opinion was offered following a 
complete mental examination of the veteran and an 
accompanying review of the claims file, it is found to be 
highly probative.  Moreover, the examiner provided a specific 
rationale for his decision, which is supported by the 
evidence of record.  Additionally, it is noted that no 
contrary opinion is associated with the claims file.  
Finally, the medical evidence following the July 2002 
examination continue to support a finding of incompetency, 
particularly the July 2003 inpatient records demonstrating 
that the veteran reverted to use of crack cocaine.   

For all of the foregoing reasons, the incompetency finding 
should stand.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  New and material evidence- schizoid personality disorder

Discussion

The veteran initially raised a claim of entitlement to 
service connection for a psychiatric disability, other than 
PTSD, in December 1972.  That claim was denied in a January 
1973 rating decision.  Specifically, the claimed disorder was 
deemed to be a constitutional or developmental abnormality 
for which compensation was not available.  Notice of the 
determination, and the veteran's appellate rights, were 
issued later that same month.  The veteran did not appeal 
that determination and it became final.  38 U.S.C.A. § 7105 
(West 2002).  

In December 1993, the veteran submitted an application for 
compensation benefits for "duress, paranoia, mental 
breakdown and nervous breakdown."  In a May 1995 rating 
action, it was determined that new and material evidence had 
not been received to reopen the claim.  Notice of the 
determination, and the veteran's appellate rights, were 
issued later that same month.  The veteran did not appeal 
that determination and it became final.  38 U.S.C.A. § 7105 
(West 2002).  

In October 2001, the veteran again sought to reopen his claim 
of entitlement to service connection for a psychiatric 
disability, other than PTSD.  However, an October 2002 rating 
decision continued to find that new and material evidence had 
not been received.  The veteran initiated an appeal by 
submitting a notice of disagreement in March 2003.  A 
statement of the case was issued in July 2003 and the appeal 
was perfected in August 2003.  

The evidence of record at the time of the last final rating 
decision in May 1995 included the veteran's service medical 
records and a 1981 report of private post service medical 
evaluation and interview.  The service medical records 
reflect that the veteran was admitted to a psychiatric ward 
in September 1972 and diagnosed with paranoid schizophrenia.  
An October 1972 service medical board report reflects a 
diagnosis of schizoid personality disorder, following review 
of the veteran's clinical records.  It was indicated there 
was not definitive evidence of a psychotic process.  The 1981 
post service private medical report reflected a tentative 
diagnostic impression of adjustment reaction to adulthood.  

The evidence received by the RO subsequent to the last final 
denial in May 1995 includes reports of treatment from various 
VA facilities from 1985 through 2003.  A July 2002 VA 
examination is also included.  Such records reveal several 
admissions for alcohol/substance abuse, including in October 
1985, April 2001, October 2001, February 2002, July 2002, and 
July 2003.  Such evidence also demonstrates additional 
outpatient care.

The evidence submitted subsequent to the last final May 1995 
RO decision reflects consistent psychiatric symptomatology 
including paranoia and depression.  At times he had also 
reported hallucinations and delusions, as well as fleeting 
suicidal thoughts.  The newly submitted medical evidence also 
showed problems with intimacy and relationships, as well as 
difficulty maintaining employment.  Lapses in reality testing 
were also demonstrated.  Finally, the July 2002 VA 
examination report revealed a diagnosis of schizoid affective 
disorder.

The evidence submitted following the May 1995 rating decision 
had not previously been submitted to agency decision-makers.  
Moreover, it is not merely duplicative or redundant of 
material already of record.  Indeed, some symptoms revealed 
in the newly submitted evidence were not demonstrated in the 
record as it was constituted in May 1995.  Thus, the evidence 
in question is deemed new under the revised criteria of 
38 C.F.R. § 3.156(a).  

In addition to being new, the evidence in question is also 
found to be material, as contemplated by 38 C.F.R. 
§ 3.156(a).  Specifically, the July 2002 VA examination, in 
demonstrating a diagnosis of affective schizoid disorder, 
relates to an unestablished fact necessary to substantiate 
the claim.  Indeed, the evidence of record at the time of the 
May 1995 RO denial established a post service diagnosis only 
of a personality disorder, for which VA compensation benefits 
are not warranted, and an adjustment reaction.  The July 2002 
VA examination, however, establishes that the veteran has a 
current diagnosis of an acquired psychiatric disability, 
schizoid affective disorder, which is eligible for VA 
compensation benefits.  

Based on the foregoing, the evidence submitted subsequent to 
the last final RO decision in May 1995 is new and material.  
Accordingly, the veteran's service connection claim is 
reopened and to this extent the appeal is allowed.


ORDER

The veteran's claim of competency to handle disbursement of 
funds is denied.

Having submitted new and material evidence, the veteran's 
request to reopen a claim of entitlement to service 
connection for a psychiatric disorder, other than PTSD, is 
granted.




REMAND

As reflected above, the claim of entitlement to service 
connection for a psychiatric disability, other than PTSD, has 
been reopened, and is for consideration on the merits de 
novo.  Also, the issue of entitlement to service connection 
for PTSD is before the Board.  However, further development 
of the record is required prior to Board adjudication of 
these issues on the merits.  

Again, it is observed that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here further development is required in order to satisfy the 
duty to assist under the VCAA.  Specifically, it is noted 
that, while the veteran was examined by VA in July 2002, and 
a diagnosis of schizoid affective disorder was rendered, no 
statement of etiology was offered by the VA examiner.  
Moreover, the July 2002 VA examination contained no 
discussion of PTSD, despite the fact that such a claim was 
pending.  Therefore, for these reasons, another psychiatric 
examination should be conducted.  

Additionally, the veteran should be advised in writing as to 
the need to submit evidence corroborating the existence of a 
stressful event during service.  From a review of the claims 
file, it does not appear that such a letter has been issued 
to date.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Ask the veteran to identify any in-
service stressful events which he 
contends have caused PTSD.  In doing so, 
the veteran should try to specify, to 
within 60 days, the date of any in-
service stressor.  He should also be 
asked to provide any information that 
would help verify the in-service 
stressor, such as letters from fellow 
service members.  If the veteran provides 
information or evidence in response to 
this request, then all appropriate 
authorities should be contacted in an 
attempt to verify the stressful event or 
events.  

2.  Upon completion of the above, the RO 
should make a specific determination as 
to whether or not any reported stressor 
is deemed verified.  Such finding, 
whether positive or negative, should be 
documented in the claims folder.

3.  Schedule the veteran for a 
psychiatric examination to determine the 
nature and etiology of all psychiatric 
disorders present.  Any necessary tests 
should be conducted.  If an acquired 
psychiatric disorder including, but not 
limited to, schizoid affective disorder, 
and/or PTSD, is diagnosed, the examiner 
must state whether it is at least as 
likely that such condition is causally 
related to active duty.  Furthermore, if 
a diagnosis of PTSD is made, the examiner 
is specifically asked to comment as to 
whether such diagnosis fully conforms to 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-
IV).  If a diagnosis of PTSD is not found 
to conform to DSM-IV, the examiner should 
explain why.  Further, if PTSD is 
diagnosed, the examiner must also state 
whether it is at least as likely as not 
that such PTSD is causally related to any 
in-service stressor deemed verified by 
VA, as noted of record.  Any and all 
conclusions reached should be accompanied 
by a clear rationale and supported by 
specific evidence of record, where 
appropriate.  The claims file must be 
reviewed in conjunction with the 
examination.

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review.  

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims 
should be adjudicated de novo.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.     A 
reasonable period of time for a response 
should be afforded.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


